Citation Nr: 0319953	
Decision Date: 08/12/03    Archive Date: 08/25/03

DOCKET NO.  01-06 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of left pleural bleed due to surgery performed in 
May 1993 at the Gainesville, Florida Medical Center.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel

INTRODUCTION

The appellant served on active-duty from June 23, 1943 to 
September 18, 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied entitlement to compensation 
under 38 U.S.C.A. § 1151 for residuals thoracotomy for left 
pleural bleed.  In April 2002, the appellant testified at an 
RO hearing.  A copy of the transcript has been associated 
with the record.  

The Board observes that, in a VA Form 21-4138 dated in July 
1994, the appellant submitted a request to reopen his claim 
for a nonservice-connected pension.  This claim is referred 
to the RO for appropriate action.


REMAND

During the pendency of the appeal, the Veterans Claims 
Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted and became 
effective.  The VCAA essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  VA is not required 
to provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board finds that, as 
the revised version of 38 U.S.C.A. § 5107 in the VCAA 
eliminates the "well-grounded claim" requirement of 38 
U.S.C.A. § 5107 (West 1991), it is, therefore, applicable law 
under the holding in Karnas.  38 U.S.C.A. § 5107 (West 2002).  

In the present case, the Board also finds that VA's redefined 
duties to assist a claimant, as set forth in the VCAA, have 
not been fulfilled regarding the issue on appeal.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  Consequently, a remand is 
required to comply with the notice and duty to assist 
provisions contained in the VCAA.  

The duty to assist includes obtaining additional treatment 
records when necessary for an adequate determination.  The 
appellant currently receives compensation under 38 U.S.C.A. 
§ 1151 (2002) for residuals of an injury to the brachial 
plexus with left hand weakness due to surgical and medical 
treatment received at the Gainesville, Florida VA Medical 
Center (VAMC) in May 1994.  In this case, the appellant 
indicated in his claim and testified at an RO hearing that he 
had surgery at the Gainesville VAMC in May 1993, which 
resulted in residuals of left pleural bleed that had to be 
surgically corrected in February 1998.  Since no treatment 
records have been sought, or obtained, from the Gainesville 
VAMC for alleged surgical treatment in May 1993, the RO 
should obtain any missing VA treatment records from 1993.  
The RO only requested records from the Gainesville VAMC for 
the period from May 1994 on.  The Board feels that another 
attempt should be made by the RO to obtain treatment records.  

It would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time 
without compliance with the notice and duty to assist 
provisions of the VCAA.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  For these reasons, a remand is required.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should obtain missing records 
for treatment of the appellant from the 
Gainesville, Florida VA Medical Center 
for 1993, in particular for surgery 
performed in May 1993.  If records are 
unavailable, please have the VAMC so 
indicate.

2.  The RO must review the entire file 
and ensure for the issue on appeal 
compliance with the duty to assist, 
documentation and notification 
requirements set forth in the VCAA, 
specifically including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)).  The claims file must include 
documentation that the RO has complied 
with the VA's redefined duties to notify 
and assist a claimant, as set forth in 
the VCAA.

3.  Following completion of 1 and 2 
above, the RO should readjudicate the 
appellant's 1151 claim, including any 
additional evidence obtained on remand.  
If the determination remains unfavorable 
to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law and to further develop the claim.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




